In an action by a wife for a separation, the plaintiff wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County, dated August 9, 1960, awarding her a separation, as directs the husband to pay to her $75 a week for her support and for the support of the infant issue of the marriage, and as denies her an additional counsel fee. Judgment modified on the facts by increasing such weekly payment to $125, As so modified, the judgment, insofar as appealed from, is affirmed, with costs to plaintiff. Findings of fact inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, the sum of $75 a week allowed by the trial court for alimony and support (apart from the other provisions therefor in the judgment) is inadequate under all the circumstances. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur,